Appeal unanimously dismissed without costs. Memorandum: Petitioner appeals from a judgment that dismissed his petition seeking to vacate the determination of the Parole Board denying his request for parole release. The appeal must be dismissed as moot because the determination expired during the pendency of this appeal, and the Parole Board again denied petitioner’s request for parole release (see, Matter of Alicea v New York State Div. of Parole, 265 AD2d 769; Matter of Brunner v Speckard, 214 AD2d 1040, lv denied 86 NY2d 707; Matter of Rentz v *1036Herbert, 206 AD2d 944, 944-945, lv denied 84 NY2d 810). (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — CPLR art 78.) Present — Pine, J. P., Wisner, Kehoe, Gorski and Lawton, JJ.